UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4365


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEAN MARIAT TOGNIA, a/k/a Herve Agbleke, a/k/a Leopold
Bajjilekin, a/k/a Teopold Bassilekin, a/k/a Agbleke Herve,
a/k/a Rymsi Kerve, a/k/a Jean-Pierre Lebeurre, a/k/a Tony
Lebeurre, a/k/a Victor Moise, a/k/a Kerve Perin, a/k/a
Tognia Perin, a/k/a Tryamsi Perin, a/k/a Ryamsi Rognia,
a/k/a Perin Ryamsi, a/k/a Jlerve Tognia, a/k/a Perin Tognia,
a/k/a Klerve Perin,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cr-00193-RWT-1)


Submitted:   November 21, 2012            Decided:   December 6, 2012


Before DAVIS, KEENAN, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


James Wyda, Federal Public Defender, Meghan S. Skelton, Staff
Attorney, Greenbelt, Maryland, for Appellant. Adam Kenneth Ake,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Pursuant       to    a    written      plea   agreement,         Jean   Mariat

Tognia    pled    guilty    to       conspiracy      to     commit    bank    fraud,      in

violation of 18 U.S.C. § 1349 (2006), and aggravated identity

theft, in violation of 18 U.S.C. § 1028A(a)(1) (2006).                              In the

plea agreement, Tognia waived his right to appeal his conviction

and   sentence,    reserving         only    the    right    to   appeal      a   sentence

exceeding the range provided by offense level thirteen, plus

twenty-four months.             Tognia now appeals.            His counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning      whether        Tognia      could    be      guilty     of    aggravated

identity   theft    because          the    individual      whose     identity      was   at

issue gave Tognia permission to use her identity.                             Tognia was

advised of his right to file a pro se supplemental brief, but he

has not filed one.          Based on the appellate waiver provision in

the plea agreement, the Government has filed a motion to dismiss

Tognia’s appeal of his conviction and sentence, except to the

extent that the appeal challenges the voluntariness of Tognia’s

guilty plea.      We dismiss in part and affirm in part.

            We review de novo a defendant’s waiver of appellate

rights.     United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).     “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

                                              3
forgo the right to appeal.”                       United States v. Amaya-Portillo,

423    F.3d    427,      430   (4th      Cir.     2005)      (internal      quotation   marks

omitted).          To    determine          whether      the    waiver   is       knowing    and

intelligent,        we    look     “to      the    totality      of   the    circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                         United States v. General, 278

F.3d    389,       400     (4th    Cir.       2002)       (internal      quotation      marks

omitted).

              Our review of the record leads us to conclude that

Tognia knowingly and voluntarily waived the right to appeal his

conviction and that the issue his counsel asserts on appeal is

within the scope of the waiver.                       We therefore grant in part the

Government’s         motion       to     dismiss       and     dismiss      the    appeal    of

Tognia’s conviction and sentence.                        Pursuant to Anders, we have

reviewed the entire record and have found no unwaived issues

that are meritorious and outside the scope of the waiver.                                     We

therefore deny in part the Government’s motion to dismiss and

affirm.

              This       court    requires        that    counsel     inform       Tognia,    in

writing,      of   his     right       to   petition      the    Supreme      Court    of    the

United States for further review.                         If Tognia requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

                                                  4
leave to withdraw from representation.           Counsel’s motion must

state that a copy thereof was served on Tognia.                 We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                     DISMISSED IN PART;
                                                       AFFIRMED IN PART




                                     5